ITEMID: 001-85519
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: ZDRAHALOVA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Mrs Věra Zdráhalová, is a Czech national who was born in 1939 and lives in Kuřim. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1988 a certain C. repaired the applicant’s weekend cottage, for which the applicant paid him CZK 54,800 (EUR 2,113). However, this did not correspond to the real extent of the work C. had carried out. On the applicant’s criminal complaint, the police started to investigate the case. However, they closed it on 3 January 1990, as C. was subject to a presidential amnesty.
On 25 January 1990 the applicant brought a civil action for damages against C., seeking payment of CZK 20,000 (EUR 771).
In a judgment of 13 March 1998 the District Court ordered C. to pay the applicant CZK 20,397 (EUR 786) with interest and dismissed the remainder of the applicant’s action. On 15 April and 22 May 1998 respectively, the applicant and C. appealed.
On 30 January 2002 the Regional Court partly dismissed and partly granted the applicant’s appeal and sent the relevant part of the case back to the District Court.
At a hearing held before the District Court on 13 November 2002 the applicant unsuccessfully requested the court to order a new expert opinion. At the end of the hearing the court delivered a judgment by which it rejected the remaining part of the applicant’s action for damages. The applicant was ordered to pay court fees.
In a judgment of 23 June 2003 the Regional Court upheld the merits of the District Court’s judgment.
On 8 September 2003 the Regional Court’s judgment was served on the applicant who, on 13 October 2003, was informed that the judgments had not yet become enforceable, as it was not possible to deliver the Regional Court’s judgment to C. According to the Government, the judgment became final on 28 October 2003.
On 31 July 2006 the applicant applied for compensation pursuant to Act no. 82/1998 as amended. She claimed CZK 558,042 (EUR 21,516) in respect of pecuniary damage, CZK 600,000 (EUR 23,134) in respect of non-pecuniary damage and CZK 26,075 (EUR 967) in respect of court fees.
In a letter of 28 December 2006 the Ministry of Justice informed the applicant that her application had been accepted, that it had been found that her right to a determination of their civil claim within a reasonable time had been violated and that she had been awarded a sum of CZK 156,000 (EUR 6,015) in respect of non-pecuniary damage she might have sustained and CZK 15,000 (EUR 578) in respect of court fees. The Ministry refused, however, the applicant’s claim regarding compensation for pecuniary damage.
On 12 January 2007 the applicant informed the Registry that she did not intend to turn to a court under section 15(2) of Act no. 82/1998 as amended.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
